t c memo united_states tax_court martin and barbara schachter petitioners v commissioner of internal revenue respondent docket no filed date martin a schainbaum for petitioners paul j krug for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in and additions to tax with regard to petitioners' taxable years as follows additions to tax sec sec sec sec sec sec sec_6653 sec year deficiency a a a a b b b a b b b dollar_figure -- -- -- dollar_figure -- -- dollar_figure big_number -- dollar_figure -- dollar_figure -- big_number big_number -- big_number -- big_number -- big_number big_number dollar_figure -- -- big_number -- -- -- big_number percent of interest due on portion of underpayment attributable to negligence percent of interest due on portion of underpayment attributable to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the primary issues for decision are whether petitioners are to be charged with additional partnership income and whether petitioners are liable for the fraud and other additions to tax findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife and resided in hayward california at the time they filed their petition in this case hereinafter references to petitioner are to martin schachter in petitioner’s father ben schachter began operating as a sole_proprietorship a wholesale soap distribution business under the name of cal ben co cal ben by may of petitioner and a relative by the name of david karp were working as partners in the business and cal ben was conducted as a partnership on date ben schacter david karp and petitioner entered into a written partnership_agreement that provided that they would share equally as partners in the profits and losses of cal ben on date ben schachter retired and relinquished his interest in cal ben thereafter petitioner and david karp operated cal ben as equal partners and each was entitled to percent of the profits and losses of cal ben a checking account and a money market account for cal ben were maintained in cal ben's name at bay bank of commerce the address for the accounts at bay bank of commerce apparently reflected cal ben's mailing address and all bank statements for these accounts apparently were mailed to cal ben's business mailing address also after date and during the years in issue a bank account was maintained at lloyds bank california which in was acquired by sanwa bank california in the name of c b co mfg the lloyds sanwa account petitioner and david karp were authorized signatories on the lloyds sanwa account the address for the lloyds sanwa account reflected petitioners' residence address and all bank statements for the lloyds sanwa account were mailed to petitioners' residence cal ben's books_and_records were maintained and cal ben's partnership tax returns were filed using a hybrid method_of_accounting under which the accrual_method of accounting was used to account for purchases and sales of cal ben's inventory of soap products and the cash_method_of_accounting was used to account for other miscellaneous items of income and for cal ben's general business_expenses cal ben's general business_expenses were recorded on a cash_basis in a cash disbursements journal from through petitioner barbara schachter and marcia karp david karp’s wife maintained on a part-time basis the books_and_records of cal ben in january of a full- time bookkeeper was hired and assumed bookkeeping responsibilities for cal ben purchase orders from cal ben’s customers for soap products generally were received in the offices of cal ben over the telephone whoever received the telephone purchase orders prepared for each order a sales invoice a copy of each sales invoice was sent to cal ben's warehouse to have the order filled a copy of each sales invoice was sent to the customers along with the merchandise and the original of each sales invoice was given to petitioner after reviewing sales invoices petitioner generally would forward the invoices to cal ben's bookkeepers upon receipt of sales invoices from petitioner the bookkeepers recorded information relating to the sales reflected by the invoices in cal ben’s sales journal reported sales during at least and however petitioner did not forward to cal ben's bookkeepers all of cal ben's sales invoices as a result sales associated with invoices not forwarded to cal ben's bookkeepers were not reflected as sales in cal ben’s sales journal unreported sales cal ben's sales invoices were not identified by number and therefore unreported sales could not be easily detected and identified petitioner generally opened mail containing payments received from cal ben's customers payments received relating to reported sales were deposited into cal ben’s bank accounts at bay bank of commerce with regard however to payments received relating to unreported sales petitioner or david karp would prepare bank deposit slips and would deposit the payments into the lloyds sanwa account petitioners were aware of the existence of the lloyds sanwa account and they were aware that unreported sales were not recorded in cal ben’s sales journal during through payments received on sales of cal ben's soap products were deposited into the above three bank accounts in the following amounts bank bay bank of commerce checking acct money market dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- big_number lloyds sanwa acct big_number big_number big_number big_number total deposits dollar_figure dollar_figure dollar_figure dollar_figure some funds deposited into the lloyds sanwa account were later transferred to cal ben’s accounts at bay bank of commerce and were used to purchase inventory and other supplies for cal ben those purchases were recorded in cal ben's books_and_records as purchases during the years in issue petitioners used funds deposited into the lloyds sanwa account to purchase tax-exempt bearer bonds in their individual names during the years in issue petitioners also used funds deposited into the lloyds sanwa account to pay expenses relating to a personal yacht a facelift for barbara schachter and carpet and utility expenses for petitioners' residence petitioners knew that funds relating to unreported sales deposited into the lloyds sanwa account had been used to purchase the bonds and barbara schachter generally cashed interest_coupons associated with the bearer bonds in december of petitioner purchased a bmw 750il automobile with cash totaling dollar_figure cal ben’s through forms u s partnership return of income were prepared by burton propp propp a certified_public_accountant the gross_receipts figures reported by propp on cal ben's partnership tax returns were taken from reported sales recorded in cal ben's sales journal propp was given no information relating to cal ben's unreported sales nor was he given any information relating to payments received from customers that were deposited into the lloyds sanwa account propp was not told nor otherwise informed of the existence of the lloyds sanwa account as a result total sales receipts of cal ben and the taxable_income of petitioners relating to petitioner's 50-percent partnership_interest in cal ben were underreported on cal ben’s partnership and on petitioners’ individual federal_income_tax returns petitioner understood that he was legally obligated to pay income taxes on his share of cal ben’s net partnership profits the schedule below sets forth cal ben's gross_sales as reported on cal ben’s partnership tax returns for the years at issue unreported sales as stipulated by the parties and cal ben’s corrected gross_sales year cal ben's gross_sales unreported corrected dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number reported dollar_figure big_number big_number big_number total dollar_figure dollar_figure dollar_figure on date days after respondent’s representative first contacted petitioner to initiate the audit of petitioners' federal_income_tax returns and of cal ben's partnership tax returns for through petitioner closed the lloyds sanwa account on date petitioner signed an application_for a credit card on which he represented that cal ben had gross_sales for of dollar_figure million on cal ben’s and partnership tax returns costs for various personal items and for items that during respondent’s audit petitioners could not substantiate were claimed as deductions on petitioners' through joint federal_income_tax returns petitioners underreported petitioner's share of the net_income of cal ben as follows amount year dollar_figure big_number big_number big_number on their joint federal_income_tax return petitioners underreported gain realized on sale of petitioners' residence located in aptos california the gain was underreported as a result of petitioners’ inclusion of nondeductible repair expenses and recurring items in the calculation of their adjusted tax basis in the residence and of petitioners’ failure to adjust the tax basis of the residence by casualty losses sustained and claimed in prior years during respondent’s audit when petitioner was asked if he had made any purchase with cash in excess of dollar_figure petitioner incorrectly stated that he had not done so on date respondent’s representative requested petitioner to provide copies of all bank statements for through relating to cal ben and to petitioner in response to that request respondent’s representative was provided documents pertaining only to the two bank accounts at bay bank of commerce respondent's representative was not informed by petitioner of the lloyds sanwa account when he discovered deposits into the lloyds sanwa account respondent's representative requested of petitioner records pertaining to that account but petitioner refused to provide any further information at the conclusion of respondent’s audit respondent determined against petitioners the income_tax deficiencies the fraud and the negligence additions to tax set forth above and respondent determined that the fraud related only to unreported sales of cal ben and that negligence related to all other adjustments in determining the income_tax deficiencies respondent allowed as business_expense deductions nearly all of the costs and expenses that were recorded in cal ben’s books_and_records and that were claimed on cal ben’s partnership tax returns during and after trial the parties settled all issues relating to deductions disallowed in respondent’s notice_of_deficiency in a federal grand jury returned an indictment charging petitioner and david karp with tax_evasion in violation of sec_7201 and with conspiracy to defraud the united_states by obstructing the lawful ascertainment and collection of income taxes in violation of u s c sec_371 on date after his indictment david karp died on date petitioner pled guilty to one count of tax_evasion with respect to his individual income_tax_liability for in violation of sec_7201 and to one count of conspiracy to defraud the united_states in violation of u s c sec_371 in connection with the above plea petitioner was sentenced to prison and fined dollar_figure opinion under sec_6653 the addition_to_tax for fraud is applicable if any part of an underpayment_of_tax is attributable to fraud to establish fraud respondent is required to prove that the taxpayer underreported his or her correct_tax liability and that some part of the underreporting was due to fraudulent intent 96_tc_858 affd 959_f2d_16 2d cir respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 102_tc_596 as we have found the evidence establishes that cal ben's sales were significantly underreported for each year at issue and that as a result petitioner's share of cal ben's sales income was underreported on petitioners' joint federal_income_tax returns petitioners contend however that cal ben's unreported sales for each year should be offset by additional deductible business_expenses of cal ben that allegedly were paid out of the lloyds sanwa account that were not properly recorded as expenses in cal ben’s cash disbursements journal and that were not claimed on cal ben's partnership tax returns petitioners contend that the additional expenses if allowed would greatly reduce the unreported net_income of cal ben and the unreported taxable_income of cal ben chargeable to petitioner in support of the claimed additional business_expenses petitioners offer evidence of net profit margins of other wholesale businesses petitioners note that without allowance of the claimed additional business_expenses net profit margins of cal ben would far exceed average net profit margins relating to wholesale businesses as set forth in government and business survey data further petitioners claim that funds used to purchase bonds a yacht and other expensive items for personal_use constituted accumulated savings of capital from prior years not unreported current-year sales of cal ben petitioners' arguments are not persuasive we first note that the unreported sales of cal ben for each of the years in issue reflect figures substantially higher than the claimed additional business_expenses of cal ben thus even if the claimed additional business_expenses of cal ben were allowed the net profits of cal ben and petitioners’ underreported taxable_income relating thereto would still be substantial evidence as to average profit margins of other businesses does not overcome in this case the evidence that establishes cal ben’s unreported sales and the lack of any credible_evidence that establishes cal ben’s entitlement to additional business_expenses general survey information regarding other businesses does not in this case provide a credible basis for allowing cal ben additional business_expenses the survey information is general it does not purport to represent information on companies comparable to cal ben it raises no doubt in our mind as to the underreporting of significant sales and partnership income that occurred on cal ben’s partnership tax returns and the underreporting of petitioner's income that occurred on petitioners’ federal_income_tax returns petitioners argue that cal ben’s net profit percentages as reflected on cal ben’s filed and audited_partnership tax returns for later years namely and corroborate their claim that during the years in issue cal ben’s actual profit margins were much lower than those reflected by respondent’s audit adjustments and that cal ben must have incurred and should now be allowed significant additional business_expenses during the years in issue we disagree during and cal ben was operated not as a partnership but as a sole_proprietorship owned by petitioner and cal ben was managed by others while petitioner was incarcerated in federal prison on his sentence for tax_evasion and conspiracy further petitioner and cal ben incurred extraordinary legal fees in relating to petitioner’s legal problems thus cal ben’s reported sales receipts and income for and are not indicative of cal ben’s income in earlier years in light of the evidence in this case regarding among other things cal ben's unreported sales cal ben’s inadequate books_and_records the undisclosed lloyds sanwa bank account in which payments from unreported sales were deposited the personal purchases and petitioner’s lack of cooperation petitioners’ attempted use of general survey data regarding profit margins of unrelated companies is of little persuasive value and is rejected although used in appropriate cases -- particularly by respondent where taxpayers have not filed income_tax returns and have not maintained adequate books_and_records -- general survey data may be rejected where taxpayers as in the instant case seek to use such data to overcome clear evidence of unreported income see eg 724_f2d_1374 9th cir 595_f2d_1189 9th cir affg tcmemo_1976_15 967_f2d_986 4th cir affg tcmemo_1990_618 as we have stated -- such evidence is of little probative value and too speculative to serve as the basis for additional reductions in gross_income farrow v commissioner tcmemo_1985_518 we note that once respondent has established unreported sales the taxpayer has the burden of proving with credible_evidence expenses that would offset the unreported sales see united_states v marabelles supra pincite barragan v commissioner 69_f3d_543 9th cir citing 231_f2d_928 9th cir affg without published opinion tcmemo_1993_92 avery v commissioner tcmemo_1993_344 for the first time at trial petitioners asserted their entitlement to additional deductible business_expenses for cal ben the petition filed by petitioners made no allegation with regard to unclaimed partnership expenses and general and vague references in the petition to additional facts do not satisfy the affirmative pleading requirement of rule b with regard to such expenses pebley v commissioner tcmemo_1981_701 affd without published opinion 703_f2d_576 9th cir even if petitioners were to conform the pleadings to the proof the evidence introduced by petitioners at trial regarding alleged additional business_expenses was so unsubstantial that such a motion if made would be denied 31_tc_56 in any event with exception of two items that the parties have agreed to we reject the evidence regarding claimed additional business_expenses of cal ben petitioner’s self- serving testimony that cal ben's payments from unreported sales deposited into the lloyds sanwa account were used for additional off-the-book partnership expenses was not credible copies of checks drawn on the lloyds sanwa account indicate that much of the sales receipts deposited into the lloyds sanwa account was used to make personal investments and to pay personal expenses other checks were merely made payable to petitioner barbara schachter or to david karp personally the names of the payees on many of the checks are illegible petitioners did not call as trial witnesses any of the individual payees whose names on the checks are legible to testify as to the purposes of the payments nor did petitioner sec_1 at trial respondent did allow petitioner additional deductible business_expenses for consulting payments of dollar_figure and for truck depreciation introduce any invoices or other records to establish a business_purpose for the payments the expert report prepared by petitioners’ expert for purposes of this litigation is based largely on out-of-court statements purportedly made by petitioner regarding checks written on the lloyds sanwa account other than petitioner’s testimony no trial testimony or other documentary_evidence was offered or admitted at trial to establish the purpose of the checks although we allowed petitioners' expert’s report into evidence much of the information relied upon by petitioners’ expert is vague and so speculative as to make his report largely meaningless 714_f2d_498 5th cir 514_f2d_147 9th cir 646_fsupp_1420 e d tex affd 826_f2d_420 5th cir further under rule of the federal rules of evidence petitioners' expert’s reliance on hearsay in his report does not elevate the hearsay to the status of evidence that would establish the truth of the matter asserted namely the business nature and deductibility of alleged expenses mentioned therein 745_f2d_1254 9th cir 295_f2d_903 1st cir also because petitioners’ expert’s report was based in large part on hearsay evidence and not on complete and legible books_and_records of cal ben or of petitioners the report is not entitled to additional weight under rule of the federal rules of evidence as a summary of otherwise admissible voluminous records petitioner testified that dollar_figure in and dollar_figure in of payments from unreported sales deposited into the lloyds sanwa account were used to purchase inventory and should be treated as additional cost_of_goods_sold it appears however that these claimed additional inventory purchases were already taken into account as costs of goods sold in cal ben’s purchase journal and partnership tax returns with regard to illegible checks drawn on the lloyds sanwa account and expenses allegedly incurred for business travel entertainment and gifts the canceled checks and petitioner's unsupported testimony fail the substantiation requirements of sec_274 the record in this case provides no basis under 39_f2d_540 2d cir for estimating alleged additional business_expenses of cal ben other than expenses the parties have agreed to no credible_evidence supports petitioners’ claim that additional business_expenses were incurred by cal ben and no credible evidentiary basis was provided on which estimates of additional business_expenses could be made petitioners’ claim that the large personal investments and purchases were made with accumulated nontaxable capital savings from earlier years is completely unsubstantiated and incredible petitioners’ investments in the bearer bonds and other large personal expenses that were incurred during the years in issue appear clearly to have been paid with payments from unreported sales of cal ben deposited into the lloyds sanwa account instead of presenting credible_evidence eg receipts invoices and testimony of payees identified on checks representing alleged additional business_expenses petitioners largely offered only speculative testimony and general survey data the credible_evidence before us establishes that petitioner's 50-percent share of the cumulative unreported gross_sales of cal ben is approximately dollar_figure see chart supra p it is established that substantial underpayments of petitioners' correct federal_income_tax liabilities occurred for each year in issue because of his criminal conviction for tax_evasion petitioner's fraudulent intent with regard to his federal_income_tax liability is established dileo v commissioner t c pincite 43_tc_50 affd 360_f2d_358 4th cir with regard to and petitioner’s conspiracy conviction constitutes evidence of petitioner's fraudulent intent mobley v commissioner 33_f3d_1382 11th cir affg without published opinion tcmemo_1993_60 the cumulative evidence in this case is strong and persuasive to the effect that during at least the years in issue sales of cal ben were knowingly underreported and petitioners' taxable_income relating thereto was knowingly and willfully underreported on petitioners' federal_income_tax returns petitioner handled the invoices payments and bank_deposits relating to cal ben’s unreported sales petitioners used payments from unreported sales of cal ben to make personal investments and to pay personal expenses the evidence is clear_and_convincing that during through petitioner intentionally diverted approximately dollar_figure million of unreported sales of cal ben into the lloyds sanwa account petitioner intentionally withheld invoices pertaining to these sales from cal ben’s bookkeepers so that the specific sales would not be recorded in cal ben's sales journal and in the form of partnership income on petitioners' income_tax returns barbara schachter was a bookkeeper for cal ben and knew of the lloyds sanwa account and knew generally that payments from unreported sales were deposited into that account were not recorded in cal ben's sales journal barbara schachter's claim that she understood that many of the checks deposited into the lloyds sanwa account represented bad checks is not credible bank statements for the lloyds sanwa account were mailed to petitioners’ residence and barbara schachter was the recipient of significant funds paid out of that account the evidence is persuasive and we so find that petitioners each fraudulently intended to evade reporting and paying their correct federal_income_tax liabilities for and relating to unreported sales of cal ben petitioners underreported their distributive_share of cal ben’s income with knowledge of the understatements and with intent to commit fraud further evidence of petitioners’ fraud includes the large discrepancies between the income reported on petitioners’ income_tax returns and petitioners' corrected income the failure to maintain accurate and complete books_and_records the fact that petitioners provided incorrect and incomplete information to their tax_return_preparer and the fact that petitioners did not disclose the lloyds sanwa account to respondent’s representative lastly with regard to fraud petitioners argue that imposition of the civil_fraud addition_to_tax on top of petitioner's prison sentence and fine relating to his criminal conviction would constitute double_jeopardy and would violate the u s constitution we disagree see hudson v united_states u s __ 118_sct_488 372_us_144 303_us_391 82_f3d_286 9th cir and i o publg co v commiss131_f3d_1314 9th cir affg ward v commissioner tcmemo_1995_286 which are controlling on this issue in favor of respondent because a part of petitioners' underpayment_of_tax for each year in issue was due to fraud the assessment of tax deficiencies for each year is not barred by the statute_of_limitations sec_6501 91_tc_273 respondent determined that the negligence addition_to_tax under sec_6653 applies to the portion of the deficiencies in tax for and that are not subject_to the fraud addition_to_tax namely the entire amount of the deficiencies other than that portion attributable to petitioner’s share of cal ben's unreported sales the portions of the deficiencies against which the negligence additions to tax were determined relate primarily to unsubstantiated claimed partnership business_expenses and the inclusion of repairs in petitioners' calculation of the tax basis on the aptos residence issues which the parties have settled the negligence addition_to_tax will apply if among other things the taxpayer fails to maintain adequate books_and_records with regard to the items in question 92_tc_899 because of petitioners' failure to maintain such records and because of petitioners' improper calculation without adequate explanation of the tax basis of the aptos residence we conclude that petitioners are liable for the negligence additions to tax relating to the above items and to all other adjustments in issue sec_6661 provides an addition_to_tax of percent2 of the amount of any underpayment attributable to a substantial_understatement of tax the term understatement is defined in sec_6661 as being the excess of the amount of tax required to be shown on the return for a year over and above the amount shown on the return an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the amount of the understatement can be reduced if substantial_authority exists for the taxpayer's treatment of the item in dispute or if the item is adequately disclosed in the return or in a statement attached to the return sec_6661 for each year involved in this case the in their trial memorandum petitioners state that a percent rate was in effect for however sec_8002 of the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 increased the rate to percent for penalties assessed after date therefore the correct rate for i sec_25 percent 946_f2d_690 9th cir affg tcmemo_1990_4 deficiencies exceed both percent of the tax required to be shown on the return and dollar_figure petitioners presented no credible_evidence that there existed substantial_authority for the erroneous treatment of any item on their income_tax returns or that any item was adequately disclosed on their tax returns petitioners are liable for the substantial_understatement additions to tax pursuant to sec_6661 see slater v commissioner tcmemo_1996_366 miravalle v commissioner tcmemo_1994_49 decision will be entered under rule
